Name: Commission Regulation (EC) No 2066/94 of 17 August 1994 repealing Regulation (EC) No 3088/93 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  means of agricultural production;  animal product;  prices;  Europe
 Date Published: nan

 No L 213/8 Official Journal of the European Communities 18 . 8 . 94 COMMISSION REGULATION (EC) No 2066/94 of 17 August 1994 repealing Regulation (EC) No 3088/93 adopting exceptional support measures for the market in pigmeat in Germany Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas because of the outbreak of classical swine fever in certain production regions in Germany animal health measures were adopted by Commission Decision 94/ 178/EC (3), as last amended by Decision 94/365/EC (4), concerning certain protection measures relating to clas ­ sical swine fever in Germany ; whereas exceptional support measures for the market in pigmeat were adopted for that Member State by Commission Regulation (EC) No 3088/93 (*), as last amended by Regulation (EC) No 1795/94(0 ; Whereas, in view of the progress achieved on the animal health side, the exceptional market support measures can now be closed down ; therefore, Regulation (EC) No 3088/93 needs to be repealed, retaining the possibility to process the delivered pigs which are still in store ; Article 1 Regulation (EC) No 3088/93 is hereby repealed. However, the provisions of Article 3 (a) concerning the use of the delivered and slaughtered pigs for processing shall continue to apply for pigs stored as carcases, half-carcases or cuts on the day of the entry into force of this Regula ­ tion . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 1994. For the Commission Karel VAN MIERT Member of the Commission (! ) OJ No L 282, 1 . 11 . 1975, p . 1 . 0 OJ No L 129, 11 . 5 . 1989, p. 12. (3) OJ No L 83, 26. 3 . 1994, p. 54. (4) OJ No L 162, 30. 6 . 1994, p. 70. 0 OJ No L 277, 10. 11 . 1993, p. 30. M OJ No L 186, 21 . 7 . 1994, p . 37.